Citation Nr: 1524986	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-16 981 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative joint and disc disease of the lumbar spine.

2.  Service connection for degenerative joint disease of the left knee.  

3.  Service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served from September 1967 to July 1968.  His service personnel records suggest this service was Active Duty for Training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to evaluate the claim for an increased rating   for his service-connected degenerative joint and disc disease of the lumbar spine was in February 2011.  During his April 2015 hearing, the Veteran alleged a worsening of symptoms.  Specifically, he described increased limitation of motion.  Additionally, clinical treatment notes documented lumbar spasms.  Accordingly, a new VA examination is warranted. 

Next, the Veteran contends that he injured his right knee during basic training.  He alleges that his pre-existing left knee disability was aggravated by service and his right knee disability was incurred in service, as a result of injuries incurred during parachute jumps while on a secret mission in Vietnam or the demilitarized zone (DMZ).  However, service personnel records do not document any foreign service or awards indicative of service in Vietnam or combat experience, nor is his participation in parachute jumps confirmed by his service personnel or treatment records.  

The service treatment records contain a pre-induction January 1967 examination report that noted left knee fractured cartilage.  The Veteran was treated in October 1967 with complaints of knee popping after he hurt his right knee.  On examination in June 1968, the Veteran endorsed a medical history of trick or locked knee, although his knees were clinically evaluated as normal.  A November 1968 rating decision denied service connection for bilateral, congenital genu recurvatum.

The Board notes that the record includes a VA examination report from October 2009 wherein the examiner opined the Veteran's knee disabilities were not related to service and two opinions from Dr. Huszar suggesting the knee disabilities are related to service.  However, Dr. Huszar has suggested the Veteran was in service for 6 years, when his only active service was from September 1967 to July 1968.  The other service was reserve service. 

The Board finds that an additional examination and opinion is warranted in this case.  Relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back and knees.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records dated since October 2009.

3.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the lumbar spine disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation. 

The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  A rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a VA knee examination to address the Veteran's claim for service connection for a bilateral knee disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include x-ray studies, should be conducted and the   results reported. 

Following examination of the Veteran and review of the claims file, the examiner should provide a diagnosis for any current disabilities affecting the right knee and left knee, and then respond to the following:

a.  For the right knee, does the evidence of record unmistakably show that the Veteran had a right knee disability that existed prior to service.  In rendering this opinion, the examiner should address the November 1965 private treatment record (contained in service treatment records) noting limitation of flexion of the right knee and quadriceps atrophy, and the normal entrance examination in 1967, as well as the finding of congenital recurvatum on VA examination in August 1968.  The examiner should explain the reasons for the opinion provided.

b.  If the examiner concludes that the Veteran had a right knee disability that unmistakably existed prior to service, the examiner should provide an opinion as to whether the pre-existing right knee disability underwent a permanent worsening (as opposed to a temporary exacerbation of symptoms) during service.  In rendering this opinion, the examiner should address the multiple complaints of right knee pain during active service from September 1967 to July 1968. 

c.  If the examiner concludes a preexisting right knee disability was permanently worsened during active service from 1967 to 1968, the examiner should opine whether that worsening was undebatably the result of the natural progression of the preexisting disability (versus the result of an incident of service).  The examiner should explain the reasons for the opinion provided.

d.  For the left knee, a finding of fractured left knee cartilage was noted on the Veteran's entrance examination in 1967.  The examiner should provide an opinion as to whether the preexisting left knee disability underwent       a permanent worsening (as opposed to a temporary exacerbation of symptoms) during service.  In rendering this opinion, the examiner should address the Veteran's left knee complaints in service, to include the June 1968 report that the Veteran had a profile for chondromalacia of left patella, and the reserve service records noting his reports of left knee problems.  The examiner should explain the reasons for the opinion provided.

e.  If the examiner concludes the preexisting left knee disability was permanently worsened during active service from 1967 to 1968, the examiner should opine whether the that worsening was undebatably the result of the natural progression of the preexisting disability (versus the result of an incident of service).  The examiner should explain the reasons for the opinion provided.
 
f.  For any disability of the left or right knee that preexisted service but was permanently worsened beyond natural progression (aggravated), the examiner should opine whether a current disability of the knee is related to the in-service aggravation.  The examiner should explain the reasons for the opinion provided.  

g.  For any disability of the left or right knee that is not related to a preexisting knee disability, is it at least as likely as not (50 percent probability or greater) that the current disability arose in service or is related to any incident of active service?  The examiner should explain the reasons for the opinion provided.  

5.  After the above and any other development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

